Citation Nr: 1038337	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran is service connected for posttraumatic stress 
disorder (PTSD), rated as 50 percent disabling; damage to right 
muscle group XI, residual of shell fragment wound, rated as 20 
percent disabling; diabetes mellitus with cataract of the left 
eye, rated as 20 percent disabling; scars of the right calf, 
residual of shell fragment wound, rated as 10 percent disabling; 
and carpal tunnel syndrome of the right hand associated with 
diabetes mellitus, rated as 10 percent disabling.  The combined 
rating is 70 percent. 

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or one 
40 percent disability in combination, disabilities resulting from 
a common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).  

The Board notes that the Veteran was service connected for PTSD 
as a result of his combat service, including injuries sustained 
therein, for which he was awarded the Purple Heart.  Those shell 
fragment wound injuries, as stated above, are service connected.  
Thus, the Board finds that the PTSD and the shell fragment wound 
residuals are from a common etiology.  Therefore, the provisions 
of 38 C.F.R. § 4.16(a) are met.  

Thus, the issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful employment 
(i.e., work that is more than marginal, which permits the 
individual to earn a "living wage").  See Moore v. Derwinski, 1 
Vet. App. 356 (1991).

The Veteran has submitted a decision of the Social Security 
Administration (SSA) which reflects that SSA has found him to be 
disabled from working.  The SSA records are not in the claims 
file.  The Court has held that VA has a duty to acquire both the 
SSA decision and the supporting medical records pertinent to a 
claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  These records should 
be obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The Veteran has raised the issue of service connection for 
hypertension and has requested a new VA examination.  The Board 
finds that the issue of service connection for hypertension is 
inextricably intertwined with the issue of entitlement to a TDIU 
and must be adjudicated prior to the resolution of the TDIU 
issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
Board further finds that the Veteran should be afforded a current 
VA examination to assess his present disability level.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).




Accordingly, this matter is REMANDED for the following actions:

1.  After complying with the duty to notify 
and assist, adjudicate the Veteran's claim 
for service connection for hypertension, to 
include as secondary to service-connected 
diabetes mellitus.  See VA Form 21-4138, 
dated May 22, 2007.  Notify the Veteran of 
this decision and of his appellate rights.  

2.  Obtain from SSA a copy of their 
decision regarding the Veteran's claim for 
Social Security disability benefits, as 
well as the medical records relied upon in 
that decision.

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  The examiner 
must review the claims folder.  All 
necessary tests should be conducted.

The examiner should provide an opinion as 
to what overall effect the Veteran's 
service-connected disabilities (PTSD; 
residual of shell fragment wound, right 
muscle group XI; diabetes mellitus with 
cataract of the left eye; scars of the 
right calf, residual of shell fragment 
wound; carpal tunnel syndrome of the right 
hand; and hypertension if determined to be 
service connected) have on his ability to 
obtain and retain employment; that is, 
whether they would preclude an average 
person from obtaining, or retaining, 
substantially gainful employment.

Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.

In particular, describe what types of 
employment activities would be limited 
because of the Veteran's service-connected 
disabilities and whether any limitation on 
employment is likely to be permanent.

A rationale for any opinion expressed 
should be provided.

4.  Review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.

5.  Finally, readjudicate the claim of 
entitlement to a TDIU, in light of all of the 
evidence of record.  If the claim remains 
denied, the Veteran should be provided with a 
supplemental statement of the case and afforded 
a reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

